Citation Nr: 1820429	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1987 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 1996, the RO denied service connection for a bilateral knee disability.  The Veteran was advised of the RO's decision, and of his appellate rights, and did not appeal.  However, additional, relevant official service department records that existed at the time of the October 1996 denial have since been associated with the record.  As such, the Veteran's original claim must be reconsidered.  38 C.F.R. § 3.156(c).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For the reasons set forth below, the appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's service records are incomplete.  It has been many years since the AOJ has attempted to obtain them.  Because it is conceivable that the records may have since found their way into the possession of the proper custodian(s), another effort should be made to procure them.

The Veteran was examined in January 2016 for purposes of obtaining a medical opinion with respect to the etiology of his knee disabilities.  Although the examiner concluded that the Veteran had a right knee disability that clearly and unmistakably existed prior to service, the evidentiary basis of that conclusion is unclear.  In addition, a good deal of additional, pertinent information has been added to the record since the time of the examination.  As such, a new examination is necessary.

Accordingly, this case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from all appropriate source(s) a complete copy of any additional service treatment records for the Veteran that may exist, to particularly include a copy of the report of his service entrance examination.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA examination of his knees.  The examiner should review the record.  All indicated tests should be conducted and the results reported.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should prepare a report addressing each of the following questions:

a.  Is it clear and unmistakable (i.e., manifest, obvious, or undebatable) that a left knee disability existed prior to the Veteran's entry into service?  If so, please identify any such disorder(s).  In so doing, please discuss the medical significance, if any, of the fact that the Veteran has reported a history of dislocating his left knee at approximately age 16, but says that it was "put in place" and that he did not thereafter have a problem with it again until after he entered service.

b.  If it is clear and unmistakable that a left knee disability existed prior to service, is it also clear and unmistakable that any such disorder(s) did not increase in severity during service beyond the natural progress of the condition?  In addressing this question, please discuss the medical significance, if any, of the Veteran's statements to the effect that he fell on ice twice during service (in November 1987 and the winter of 1988), causing injury to both knees.  Please also discuss the medical significance, if any, of the fact that the Veteran's service separation examination report reflects that he was treated for knee sprain on three occasions during service (in January 1988, December 1988, and January 1989); that his left knee was in a brace; that he took Tylenol 3 for pain; and that he was being followed by orthopedics.

c.  Is it at least as likely as not that the Veteran has a current disability of the left knee that had its onset in, or is otherwise related to, service?

d.  Is it clear and unmistakable (i.e., manifest, obvious, or undebatable) that a right knee disability existed prior to the Veteran's entry into service?  If so, please identify any such disorder(s).  In so doing, please discuss the medical significance, if any, of the fact that the Veteran has denied injuring his right knee prior to service.

e.  If it is clear and unmistakable that a right knee disability existed prior to service, is it also clear and unmistakable that any such disorder(s) did not increase in severity during service beyond the natural progress of the condition?  In addressing this question, please discuss the medical significance, if any, of the Veteran's statements to the effect that he fell on the ice twice during service (in November 1987 and the winter of 1988), causing injury to both knees.

f.  Is it at least as likely as not that the Veteran has a current disability of the right knee that had its onset in, or is otherwise related to, service?  In addressing this question, please discuss the medical significance, if any, of the fact that the Veteran was given a clinical assessment of questionable synovitis during service in May 1988, after his knee was struck by a 50-caliber barrel.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

